ALLOWANCE
The amendment filed 12/03/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,029,002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a system comprising: a lighting assembly; an optic; and a retention ring for coupling the optic to the lighting assembly, the retention ring comprising: at least one radial alignment assembly extending outward from a ring member, the at least one radial alignment assembly having a base and a protrusion extending from the surface of the base for engaging a coupling assembly of the optic; and at least one radial locking assembly offset from the at least one radial alignment assembly, the radial locking assembly comprising a flange extending outward from the ring member and a protrusion extending from the flange for engaging an aperture of the coupling assembly of the optic and locking rotation of the optic relative to the at least one radial alignment assembly as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russello et al. (US 7,631,993) discloses a similar retention ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ZHENG SONG/Primary Examiner, Art Unit 2875